779 N.W.2d 805 (2010)
LANSING PAVILION, L.L.C., Plaintiff Counter-Defendant-Appellant,
v.
EASTWOOD, L.L.C., Defendant, Counter-Plaintiff, Third-Party Plaintiff-Appellee, and
L.L. & 127, L.L.C., Defendant, Counter-Plaintiff-Appellee,
v.
J.R. Anderson Development Company, and Jeffrey R. Anderson Real Estate, Inc., Third-Party Defendants-Appellants, and
D J. McQuestion & Sons, Inc., Third-Party Defendant-Appellee, and
STS Consultants, Ltd., Third-Party Defendant, Third-Party Plaintiff-Appellee.
Docket Nos. 140011, 140012, 140013. COA Nos. 281811, 282332, 283071.
Supreme Court of Michigan.
March 29, 2010.

Order
On order of the Court, the motion for miscellaneous relief is GRANTED. The application for leave to appeal the August 6, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.